Citation Nr: 0831555	
Decision Date: 09/16/08    Archive Date: 09/22/08

DOCKET NO.  05-18 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. White, Associate Counsel


INTRODUCTION

The veteran had active service from September 1970 to April 
1972.

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from an October 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Petersburg, Florida.


FINDINGS OF FACT

1.  Bilateral hearing loss disability was initially 
demonstrated years after service, and has not been shown by 
the competent clinical evidence of record to be causally 
related to the veteran's active service.

2.  Tinnitus was initially demonstrated years after service, 
and there has been no demonstration by competent clinical 
evidence that the veteran's tinnitus is causally related to 
active service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in or 
aggravated by active service, and may not be presumed to have 
been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309, 3.385 (2007).

2.  Tinnitus was not incurred in or aggravated by active 
service, nor may it be presumed to have been so incurred or 
aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 
5103A, 5107 (West 2002); 38 C.F.R. §§3.102, 3.159, 3.303, 
3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and/or an effective date will 
be assigned in the event of an award of benefits sought.

With regard to these claims, VA sent a letter dated in May 
2004 to the veteran which informed him of what evidence was 
required to substantiate his claims and of his and VA's 
respective duties for obtaining evidence.  The Board notes 
that the claims file does not contain any letter informing 
the veteran that a disability rating and effective date would 
be assigned in the event of an award of benefits sought.  
This omission, however, is not prejudicial to the veteran in 
this instance.  Indeed, because the veteran's claims of 
service connection are both denied in the instant decision, 
no disability rating or effective date is for assignment.  As 
such, VA's failure to provide such notice has no adverse 
impact on the veteran.

As stated above, in Pelegrini the Court held that compliance 
with 38 U.S.C.A. § 5103 requires that VCAA notice be provided 
prior to an initial unfavorable AOJ decision.  Because VCAA 
notice in this case was accomplished prior to the initial AOJ 
adjudication denying the claims, the timing of the notice 
does comply with the express requirements of the law as found 
by the Court in Pelegrini.

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service treatment records and the veteran's 
statements in support of his claims.  The claims file also 
contains a VA Form 21-4138 Statement in Support of Claim, 
received in June 2004, from the veteran indicating that he 
has no medical evidence to submit.  In addition, the claims 
file contains a report of a VA medical examination conducted 
in September 2004, notes from a July 2004 VA audiology 
consult, and various VA progress notes from December 1999 to 
June 2004.

The Board has carefully reviewed the veteran's statements and 
concludes that there has been no identification of further 
available evidence not already of record.  The Board has also 
perused the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the veteran's claims.  The Board notes that a VA medical 
opinion has been obtained and that sufficient competent 
medical evidence is of record to make a decision on these 
claims.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate these claims has been obtained.

Legal criteria

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in active service or 
for aggravation of a pre-existing injury or disease in active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2007).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and sensorineural hearing loss or 
tinnitus, as organic diseases of the nervous system, become 
manifest to a degree of 10 percent or more within one year 
from the date of termination of such service, such diseases 
shall be presumed to have been incurred in or aggravated by 
service, even though there is no evidence of such diseases 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2007).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2007).

The Court, citing Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992), stated in Hensley v. Brown, 5 Vet. App. 155 (1993), 
that it has held the above regulation, although prohibiting 
an award of service connection where audiometric test scores 
are within established limits, does not prevent a veteran 
from establishing service connection on the basis of post-
service evidence of hearing loss related to service when 
there were no audiometric scores reported at separation from 
service.  In Hensley, the Court also indicated that the 
threshold for normal hearing was from 0 to 20 decibels, and 
that higher threshold levels revealed some degree of hearing 
loss.  Id. at 157 (citing CURRENT MEDICAL DIAGNOSIS & 
TREATMENT 110-11 (Stephen A. Schroeder et. al eds., 1988)).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2007).

Analysis

The Board finds that the first element of a service 
connection claim, that of a current disability, has been met 
with regard to the veteran's claims for service connection 
for bilateral hearing loss and tinnitus.  On VA examination 
in September 2004, the following hearing threshold scores, in 
decibels, were recorded upon audiometric testing:

HERTZ:
500
1,000
2,000
3,000
4,000
RIGHT EAR
25
20
20
35
45
LEFT EAR
15
20
25
40
60

These scores are indicative of hearing loss to the extent 
required for a finding of a bilateral hearing loss disability 
for VA purposes under 38 C.F.R. § 3.385.  Also, on VA 
examination in September 2004, the veteran complained of 
constant and high-pitched tinnitus in both ears.  The veteran 
stated he noticed this tinnitus soon after military service, 
although he could not recall the exact date or circumstances 
of its onset.

Under 38 U.S.C.A. § 1154(a) (West 2002), the VA is required 
to consider the veteran's contentions in conjunction with the 
circumstances of his service.  The veteran's Form DD 214 
shows that the veteran's military occupational specialty 
(MOS) was that of an infantry indirect fire crewman.  In 
addition, the veteran alleges his duties in that MOS included 
firing "81 MM mortars" for which he did not have the 
benefit of adequate hearing protection.  See Appeal to Board 
of Veterans' Appeals, received in May 2005.  Further, the 
veteran reported to the September 2004 VA examiner that he 
was exposed to noise from small arms and hand grenade 
explosions in service.  Based on the veteran's MOS and 
statements, the Board finds that it would be consistent with 
the circumstances of the veteran's service to be exposed to 
acoustic trauma while in this MOS.  38 U.S.C.A. § 1154(a).  
As such, the Board concedes that the veteran was exposed to 
acoustic trauma in service.

However, the Board observes that the record does not 
establish that the veteran's bilateral hearing loss and 
tinnitus are etiologically related to noise exposure in 
service.  The VA examiner in September 2004 performed an 
audiometric evaluation, reviewed the veteran's claims file, 
and opined that the current hearing loss and tinnitus were 
"less likely than not" due to his military noise exposure, 
and "as likely as not" due to a post-service occurrence.  
As a rationale for his conclusion, the VA examiner noted that 
the service treatment records show normal range hearing upon 
the veteran's separation from service, despite a 5-10 decibel 
threshold shift that the VA examiner noted over the baseline.

The service treatment records contain an October 1969 pre-
induction examination showing the following thresholds upon 
audiometric testing:

HERTZ:
500
1,000
2,000
3,000
4,000
RIGHT EAR
10
-5
-5
X
15
LEFT EAR
10
-5
0
X
15

In addition, there is a February 1972 examination just prior 
to the veteran's separation from service.  The hearing 
thresholds upon audiometric testing at that time were as 
follows:

HERTZ:
500
1,000
2,000
3,000
4,000
RIGHT EAR
0
0
0
X
25
LEFT EAR
0
10
0
X
20

In addition to the September 2004 VA examination, the claims 
file contains a May 2004 VA treatment record and a July 2004 
VA audiology consult.  These VA records note the existence of 
hearing loss and tinnitus, however they do not contain an 
opinion regarding any nexus between the hearing loss and 
tinnitus and the veteran's in-service exposure to acoustic 
trauma.  The July 2004 VA consult recommended that the 
veteran be evaluated for probable eustachian tube 
dysfunction.  However, after reviewing the claims file and 
performing objective testing, the September 2004 VA examiner 
stated that there was no need for medical follow up.

The Board finds the September 2004 VA examiner's medical 
opinion is of great probative value as the VA examiner 
reviewed the veteran's claims folder and performed an 
objective examination of the veteran.  Additionally, the 
Board affords the September 2004 VA examination report a high 
probative value because the examiner provided a supporting 
rationale explaining his conclusions.  See Prejean v. West, 
13 Vet. App. 444, 448-49 (2000) (stating that factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims folder and the thoroughness 
and detail of the opinion).  Moreover, there is no other 
competent clinical evidence of record, VA or private, linking 
the veteran's current bilateral hearing loss or tinnitus 
disabilities to service.

In fact, the only evidence which asserts any nexus between 
the veteran's bilateral hearing loss and tinnitus and his 
period of active service are the veteran's own contentions.  
The veteran, however, is not competent to provide an opinion 
requiring medical knowledge, such as a question of medical 
causation, as he has not been shown to possess the requisite 
education or training.  Espiritu, 2 Vet. App. at 494-95.

In order to establish service connection on a presumptive 
basis, the veteran's bilateral sensorineural hearing loss and 
tinnitus must have become manifest to a degree of 10 percent 
or more within one year from the date of the termination of 
his service.  In this case, the first post-service clinical 
documentation of any hearing loss or tinnitus for VA purposes 
is contained in the May 2004 progress note, more than 30 
years after the veteran's service had ended.

The Board notes that the May 2004 progress note states 
"bilateral tinnitus since 1972."  Because the veteran's 
separation from service occurred in April 1972, it is unclear 
whether this statement alleges that his tinnitus became 
manifest during service or that it became manifest within the 
first year after termination of service, thereby triggering 
the possibility of service connection on a presumptive basis.  
However, even assuming that the veteran is alleging the onset 
of tinnitus within the first year after service, the Board 
notes that in adjudicating a claim the Board must assess the 
competence and credibility of the veteran.  See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also 
has a duty to assess the credibility and weight given to 
evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The 
Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he experiences certain symptoms, 
such as ringing in his ears.  See, e.g., Layno v. Brown, 6 
Vet. App. 465 (1994).  Competency of evidence, however, must 
be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see 
also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) 
("although interest may affect the credibility of testimony, 
it does not affect competency to testify").

The Board finds that although the veteran is competent to 
report that his tinnitus began in 1972, the statement to this 
effect in the May 2004 progress note is less than credible as 
it is inconsistent with and not supported by the objective 
evidence of record.  In this regard, the Board notes that the 
record contains the veteran's service treatment records, 
including his separation examination, which do not reflect 
any complaints or findings of tinnitus.  Further, as noted 
above, there is a greater than 30-year gap after separation 
from service before the veteran's initial report of tinnitus.  
In addition, the veteran's allegation that his tinnitus began 
in 1972 runs contrary to his subsequent statement to the 
September 2004 VA examiner in which he admitted that he could 
not recall an exact date or the circumstances of the onset of 
his tinnitus.  As such, the Board finds that a presumptive 
service connection for bilateral hearing loss and tinnitus is 
not warranted under the provisions of 38 U.S.C.A. §§ 1101 and 
1112 (West 2002) and 38 C.F.R. §§ 3.307 and 3.309 (2007).

The Board notes that the veteran's representative, in an 
August 2008 Informal Hearing Presentation, states that 
tinnitus is diagnosed based on purely subjective complaints 
and that the diagnosis by definition would therefore be based 
upon a history as reported by the veteran coupled with 
reasonable inferences from the file.  As stated above, the 
Board acknowledges that the veteran is competent to give 
evidence regarding his tinnitus, however competency of 
evidence is distinguished from weight and credibility 
thereof.  The Board considered the veteran's statement 
regarding the onset of his tinnitus in 1972 and found that 
this statement was inconsistent with and not supported by the 
objective evidence of record.

The veteran's representative also argues that the veteran 
should be given the "benefit of the doubt" when after 
consideration of all the evidence, a reasonable doubt arises 
regarding service connection.  However, in this instance, the 
Board finds that the preponderance of the evidence is against 
the veteran's claims for service connection for bilateral 
hearing loss and tinnitus and that the benefit of the doubt 
rule is therefore not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  
Therefore, although the Board concludes that the evidence is 
sufficient to establish that the veteran sustained acoustic 
trauma in service, the competent medical evidence of record 
fails to establish that the current bilateral hearing loss 
and tinnitus are related to that service.  As such, service 
connection for bilateral hearing loss and tinnitus is not 
warranted.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


